Appeal from a judgment of the Supreme Court, entered June 7,1972 in Rensselaer County, which granted a petition under section 330 of the Election Law to invalidate a petition designating appellant, Ann L. Monroe, as the Conservative Party’s candidate for the office of State Senator, 41st Senate District. We concur with the trial court’s finding that one of the pages of the petition was not authenticated in substantial compliance with the provisions of subdivision 3 of section 135 of the Election Law in that the subscribing witness thereto misstated the address from which she had registered for the general election in the year 1971, with the result that the designating petition is insufficient (Matter of Loreto v. Cohen, 268 N. Y. 624; cf. Matter of Knauf v. Conlon, 37 A D 2d 784, mot. for Iv. to app. den. 29 N Y 2d 486; Matter of Periconi v. Marotta, 34 A D 2d 1035; Matter of Horan v. Frangella, 32 A D 2d 850). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Simons, Kane and Reynolds, JJ., concur.